IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BRIAN J. BRUHMULLER,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-5775

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 13, 2015.

An appeal from the Circuit Court for Bay County.
Elijah Smiley, Judge.

Herman D. Laramore, Public Defender, Marianna, and Luke Newman of Luke
Newman, P.A., Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Lauren Brudnicki, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.